THE THIRTEENTH COURT OF APPEALS

                                    13-14-00064-CV


                      Quality Lease and Rental Holdings, LLC
                                         v.
                   Greta Yvette Mobley, David Michael Mobley,
          Texas Quality Mats, LLC, Texas Quality Gate Guard Service, LLC,
                         and Quality Lease Air Service, LLC


                                    On Appeal from the
                      329th District Court of Wharton County, Texas
                                  Trial Cause No. 46,632


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

June 19, 2014